DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 17 September 2020. The references have been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamard et al. (Hamard, US PGPub 2019/0131788).
	Referring to Claim 1, Hamard teaches a sensor (Fig. 4c #13; [0025] and [0034-0035]) operative to measure a physical quantity; 10a capacitive device (Fig. 4c; [0028] and [0058]) for storing electrical energy, the capacitive device being coupled to the sensor; a power supply (Fig. 4c #9 and 11; [0041]) input operative to receive power from a switched-mode power supply; a switch circuit (Fig. 4c #7 and 9; [0039-0040]) operative to selectively connect the capacitive device to the 15power supply input; and a control circuit (Fig. 4c #15; [0025]) operative to control the switch circuit to: connect the capacitive device to the power supply input to charge the capacitive device during a first condition in which the sensor is not measuring the physical quantity; and 20disconnect the capacitive device from the power supply input to exclusively power the sensor by a voltage supplied by the capacitive device during a second condition in which the sensor is measuring the physical quantity; [0034-0035] and [0058].
	Referring to Claims 2 and 7, Hamard teaches wherein the control circuit is operative to receive a 25status signal indicating the second condition in which the sensor is measuring the physical quantity, and wherein the control circuit is configured to control the switch circuit based on the status signal; [0025].
	Referring to Claim 3, Hamard teaches wherein the sensor is disconnected from the switched- mode power supply during the first condition in which the capacitive device is disconnected from the switched-mode power supply by the switch circuit; [0058].
	Referring to Claims 4 and 8, Hamard teaches wherein the sensor is a radar sensor operative to 5perform radar measurements; [0027].
	Referring to Claim 5, Hamard teaches wherein the status signal indicates that the radar sensor is not performing radar measurements during a time period between two consecutive radio frequency emissions by the radar sensor; [0035].
	Referring to Claim 6, Hamard teaches a sensor operative to measure a 10physical quantity, a capacitive device for storing electrical energy that is coupled to the sensor, a power supply input for connecting the sensor system to a switched- mode power supply, and a switch circuit capable of selectively connecting the capacitive device to the power supply input, the method comprising: controlling the switch circuit to connect the capacitive device to the power 15supply input to charge the capacitive device during a first condition in which the sensor is not measuring the physical quantity; and controlling the switch circuit to disconnect the capacitive device from the power supply input to exclusively power the sensor by the capacitive device during a second condition in which the sensor is measuring the physical quantity; See citations of Claim 1 above as well as Fig. 9 and [0086-0093].

Claim(s) 9-12 and 14, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroyuki (JP4778258B2 translation).
	Referring to Claim 9, Hiroyuki teaches a power supply output (Fig. 1 #20; [0027] for connecting to the sensor (Fig. 1 #11 and 12; [0027]) and providing electrical energy to the sensor; 2019P53621US24 a capacitive device (Fig. 1 #21; [0029]) operative to store electrical energy, the capacitive device being coupled to the power supply output; power circuitry (Fig. 1 #20, 22 and SW1; [0029-0030] and [0032]) including a switching regulator for providing DC power; a switch circuit (Fig. 1 SW1 and SW2 as well as Fig. 3; [0037-0038]) operative to selectively connect the capacitive device to the 5power circuitry; and a control circuit (Fig. 1 #10; [0037-0040]) operative to: receive a status signal indicating that the sensor is measuring a physical quantity; in response to detecting a first condition in which the status signal 10indicates that the sensor is not measuring the physical quantity, control the switch circuit to connect the capacitive device to the power circuitry in order to charge the capacitive device; and in response to detecting a second condition in which the status signal indicates that the sensor is measuring the physical quantity, control the switch 15circuit to disconnect the capacitive device from the power circuitry such that the electrical energy provided by the power supply output to the sensor originates exclusively from the capacitive device during the second condition in which the sensor is measuring the physical quantity; See Figure and associated text and abstract as well.
	Referring to Claim 10, Hiroyuki teaches wherein the power circuitry is 20disconnected from the power supply output while the capacitive device is disconnected from the power circuitry by the switch circuit; Fig. 3 and [0037].
	Referring to Claim 11, Hiroyuki teaches wherein the switched-mode power supply comprises a power supply output for connecting to the sensor and providing electrical energy to the sensor, a capacitive device capable of 25storing electrical energy, the capacitive device being coupled to the power supply output, power circuitry including a switching regulator for providing DC power, and a switch circuit capable of selectively connecting the capacitive device to the power circuitry, the method comprising: 2019P53621US25 receiving a status signal indicating whether the sensor is measuring a physical quantity; in response to detecting that the status signal indicates that the sensor is not measuring the physical quantity, controlling the switch circuit to connect the 5capacitive device to the power circuitry in order to charge the capacitive device; and in response to detecting that the status signal indicates that the sensor is measuring the physical quantity, controlling the switch circuit to disconnect the capacitive device from the power circuitry such that electrical energy provided by the power supply output to the sensor originates exclusively from the capacitive 10device while the sensor is measuring the physical quantity; see citations from claim 9 above.
	Referring to Claims 12 and 14, Hiroyuki teaches  a switched-mode power supply according to CLAIM 9; and a sensor capable of measuring a physical quantity, wherein the sensor is connected to the power supply output; See Fig. 1 and abstract.	

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamard in view of Hiroyuki.
	Referring to Claim 13, Hamard teaches a sensor system according to CLAIM 1; but does not explicitly disclose nor limit and a switched-mode power supply connected to the power supply input of the sensor system.
	However, Hiroyuki teaches the use of a switch-mode power supply; See Fig. 1 and associated text.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hamard with the switch-mode power supply as taught by Hiroyuki as it allows for high efficiency and miniaturization.



Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki.
	Referring to Claim 15, Hiroyuki teaches the electronic device, but does not explicitly disclose nor limit it is a mobile device, and wherein the mobile device comprises a battery serving as power source for the switched-mode power supply. 
	However, the use of a power supply in a mobile device is well known and not inventive.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hiroyuki with the use in a mobile device so as to take advantage of the high efficiency and miniaturization provided by the power supply. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646